The opinion of the court was delivered by


Mr. Justice Jiott.

The sheriff had a right to the negroes until the money was actually paid, — and until then, the plaintiff had no right to demand them. The sheriff was under no obligation to make any terms with him. If the money had been tendered, it would not have placed him in a better situation; for nothing - but actual payment would have released them from the lien by which they Were held.. The motion therefore must be refused. -
Johnson, Richardson, Gantt and Huger, justices, concurred,,